Order filed December 3, 2015




                                      In The

        Eleventh Court of Appeals
                                   __________

                               No. 11-15-00118-CV
                                   __________

STEVEN TROY TILLERY D/B/A FULL METAL DEMOLITION,
                    Appellant
                                        V.
                           JESSE SPEER, Appellee


                     On Appeal from the 91st District Court
                               Eastland County, Texas
                        Trial Court Cause No. CV1343171


                                     ORDER
      Appellant, Steven Troy Tillery d/b/a Full Metal Demolition, timely filed an
appeal from a final judgment signed by the trial judge on February 20, 2015.
Appellant has now filed in this court a notice of bankruptcy.       See TEX. R.
APP. P. 8.1. The notice indicates that Appellant has filed a voluntary petition
seeking bankruptcy protection under Chapter 7 of the United States Bankruptcy
Code. The notice complies with TEX. R. APP. P. 8.1. Therefore, pursuant to
TEX. R. APP. P. 8.2, we abate this appeal. The parties are requested to inform this
court of the resolution of the bankruptcy proceedings or any other event that would
allow this appeal to be reinstated. See TEX. R. APP. P. 8.3.
      This appeal is abated.


                                                    PER CURIAM


December 3, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2